Citation Nr: 1723795	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  14-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than January 30, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The issue regarding whether there was clear and unmistakable error (CUE) in the October 2007 rating decision that denied the Veteran's original claim of entitlement to service connection for PTSD was raised in multiple statements and during the Veteran's December 2014 hearing.  However, although the January 2014 statement of the case stated that "[n]o error was shown by rating decision dated October 17, 2007, the Board does not find that this constituted an adequate adjudication of a claim of CUE as to the October 2007 rating decision.  Therefore, since the Board has determined that this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran did not appeal an October 2007 rating decision that denied service connection for PTSD, and new and material evidence was not received within the appeal period of this decision.

2.  Since the October 2007 denial of service connection, the record shows that the Veteran next communicated in writing his desire to file a claim for service connection for PTSD on January 30, 2012.

3.  In April 2012, the RO granted service connection for PTSD, effective January 30, 2012.


CONCLUSION OF LAW

An effective date earlier than January 30, 2012, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice with regard to the Veteran's claim for service connection in February 2012.  The claim for an earlier effective date arose from an appeal of the rating decision that granted service connection, and thus, additional notice is not required regarding that issue.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

In addition, pursuant to VA's duty to assist in the development of a claim, VA provided multiple examinations and associated with the Veteran's claims file his service treatment records, VA treatment records, and relevant non-VA treatment records.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, the undersigned Veterans Law Judge identified the issue on appeal, elicited information from the Veteran concerning the reasons he believes an earlier effective date is warranted, and suggested the submission of potentially relevant evidence.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim for an Earlier Effective Date

As discussed in the Introduction of this decision, the question/issue has been raised as to whether there was CUE in the October 2007 rating decision that denied entitlement to service connection for PTSD.  The Board notes that the Veteran's reports and his testimony indicate that he believes that the October 2007 rating decision was wrongly decided, the Board finds it is appropriate to conclude that such a claim has been raised by the record. 

In so doing, the Board has also determined that the outcome of the Veteran's claim for an earlier effective date is not dependent on the outcome of his CUE claim because the claims involve separate law and regulations.  The outcome of the claim for CUE would, at best, render moot the effective date claim.  Indeed, the United States Court of Appeals for Veterans Claims has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date for the grant of service connection for a disability and a CUE claim regarding that disability.  See Canady v. Nicholson, 20 Vet. App. 393 (2006).

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (West 2015); 38 C.F.R. § 3.400 (2016).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.

Additionally, 38 U.S.C. § 5101(a) provides that "A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court of Appeals for Veterans Claims (Court) remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2016).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2016).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Here, in October 2007, the RO issued a rating decision in which it denied the Veteran's claim for service connection for PTSD.  As the Veteran did not express disagreement with this determination nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the October 2007 determination, it is final.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.156(b), 20.201 (2016).

The Veteran next submitted a claim for service connection on January 30, 2012, and in an April 2012 rating decision, the RO granted service connection for PTSD and assigned a 70 percent rating, effective January 30, 2012.

In multiple statements and during his December 2014 Board hearing, the Veteran reported that he was not diagnosed with PTSD during a September 2007 VA examination because the examiner failed to conduct a thorough examination and provide an accurate report of his symptoms.  He asserts that this error resulted in the RO's October 2007 denial of his claim for service connection even though an April 2007 Vet Center clinical assessment summary documents a counselor's diagnosis of PTSD.  Overall, the Veteran asserts that he should receive compensation from 2007.

The Board notes that an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. § 3.400(q)-(r); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) (noting that "[t]he fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  For the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Here, there is no request earlier than January 30, 2012, for service connection for a psychiatric disability subsequent to the previous claim that was denied in October 2007.

Although the Board is sympathetic to the Veteran's claim, the applicable law indicates that a previously denied claim cannot preserve an effective date for a later grant of benefits based on a new claim.  Additionally, 38 C.F.R. § 3.400 indicates that the effective date for an award of compensation is the date of receipt of the claim or date entitlement arose, whichever is later.  Thus, notwithstanding evidence of a diagnosis of PTSD prior to January 2012, an effective date earlier than January 30, 2012, for the grant of service connection is not warranted.

The Board finds that the correct date for the grant of service connection for his PTSD is January 30, 2012, the date the Veteran's application to reopen his claim was first received by VA following the RO's final October 2007 denial.  The preponderance of the evidence is against this earlier effective date claim; and there is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to January 30, 2012, for the grant of service connection for PTSD is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


